DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Requirement for Restriction dated September 23, 2022 is withdrawn in view of applicant’s arguments in the response dated November 21, 2022.

Claim Objections
Claim 7 is objected to because of the following informality:  In line 2, --a-- should be inserted before “first” to correct a grammar error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the third to last line of independent claim 16, the recitation “some” is indefinite since “some” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “some”.
It is noted that since independent claim 16 is rejected, all remaining dependent claims 17-20 are also rejected, even though they may not separately contain any Section 112 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hubner et al. US 2020/0000012 A1.
The applied reference has a common assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	With respect to claim 7, Hubner et al. US 2020/0000012 A1 disclose a brush belt (see particularly Figure 6) comprising: 
a base member (unnumbered; Figure 6) having first side (unnumbered; Figure 6) with a traction surface (unnumbered; Figure 6) and a second side (unnumbered; Figure 6) that is opposite the first side (unnumbered; Figure 6), the first side (unnumbered; Figure 6) having a mounting surface (unnumbered; Figure 6) having a longitudinal axis (unnumbered; Figure 6), a first edge (unnumbered; Figure 6), and second edge (unnumbered; Figure 6), the first edge (unnumbered; Figure 6) and the second edge (unnumbered; Figure 6) being positioned on opposite sides (unnumbered; Figure 6) of the mounting surface (unnumbered; Figure 6) and extending parallel to the longitudinal axis (unnumbered; Fig. 6); and 
a plurality of projections (bristles disclosed as an alternative in paragraph [0057]) each having a first end (unnumbered; Figure 6) that is proximal to the mounting surface (unnumbered; Figure 6) and a second end (unnumbered; Figure 6) distal thereto, the projections (bristles disclosed as an alternative in paragraph [0057]) necessarily being arranged in first clusters that have the first length (unnumbered; Figure 6) and necessarily second clusters that have a second length (unnumbered; Figure 6), the first clusters and second clusters alternating (see Figure 6) in the direction of the longitudinal axis (see Figure 6 and the disclosure in paragraph [0057]). 
Regarding claims 8-11, see the details in Figure 6 of Hubner et al. US 2020/0000012 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. US 2020/0000012 A1 in view of RULLEN KOT GmbH, “Flat-Belt Brushes,” web page publicly available as early as January 23, 2020 (6 pages).
Hubner et al. US 2020/0000012 A1 disclose the brush belt as set forth supra, wherein projections are bristles disclosed as an alternative in paragraph [0057].
With respect to claim 14, see the planar surface for the bristle structure in Figure 6 thereof.
The claims distinguish over Hubner et al. US 2020/0000012 A1 in requiring (1) wherein within each first bristle cluster, the first length is a minimum length and defines a trough point, the lengths of the bristles continuously decreasing from a first side to the trough point along the longitudinal axis and the lengths of the bristles continuously increasing from the trough point to a second side along the longitudinal axis (as required in claims 3 and 12), (2) within each second bristle cluster, the second length is a maximum length and defines a peak point, the lengths of the bristles continuously increasing from a first side to the peak point along the longitudinal axis and the lengths of the bristles of the second sections continuously decreasing from the peak point to a second side along the longitudinal axis (as required in claims 3 and 12); (3) the second ends of the bristles define a sinusoidal pattern when viewed parallel to the mounting surface and perpendicular to the longitudinal axis from either the first edge or the second edge (as required in claims 6 and 13); (4) some of the bristles having a first length and some of the bristles having a second length that is different than the first length, the first length being 25% to 98% of the second length (as required in claims 5 and 16); (5) the bristles that have the first length define first bristle clusters, and the bristles that have the second length define second bristle clusters, the first bristle clusters and second bristle clusters alternating along the longitudinal axis (as required in claim 17); (6) the second ends of the bristles define a step pattern when viewed parallel to the mounting surface and perpendicular to the longitudinal axis from either the first edge or the second edge (as required in claim 18); (7) the second ends of the bristles define an undulating pattern when viewed parallel to the mounting surface and perpendicular to the longitudinal axis from either the first edge or the second edge (as required in claim 19); (8) the lengths of the bristles between the bristles with the first length and the bristles the second length continuously increase from the first length to the second length in the direction of the longitudinal axis (as required in claim 20); (9) the second ends of the bristles collectively defining an undulating surface profile relative to the mounting surface when viewed parallel to the mounting surface and perpendicular to the longitudinal axis from either the first edge or the second edge (as required in claim 1); (10) wherein the bristles are arranged in a plurality of first sections of bristles and a plurality of second sections of bristles, the bristles of each of the first sections having a first length and the bristles of each of the second sections having a second length that is different than the first length, the first sections of bristles and the second sections of bristles alternating in the direction of the longitudinal axis of the mounting surface (as required in claim 2); and (11) wherein the second ends of the bristles of each of the first sections collectively define a concave surface centered about the trough point and the second ends of the bristles of the each of the second sections collectively define a convex surface centered about the peak point (as required in claim 4).
With respect to (1), RULLEN KOT GmbH, “Flat-Belt Brushes,” web page publicly available as early as January 23, 2020 (6 pages) discloses, in the third figure therein, specifically the fifth bristle cluster from the left side of the third figure therein (the first bristle cluster being only partially shown on the far left side of the third figure) shows a first length being a minimum length and defining a trough point, the lengths of the bristles continuously decreasing from a first side to the trough point along the longitudinal axis and the lengths of the bristles continuously increasing from the trough point to a second side along the longitudinal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of RULLEN KOT GmbH, “Flat-Belt Brushes,” web page publicly available as early as January 23, 2020 (6 pages) for the bristle structure in Hubner et al. US 2020/0000012 A1 for greater planting accuracy.
With respect to (2), RULLEN KOT GmbH, “Flat-Belt Brushes,” web page publicly available as early as January 23, 2020 (6 pages) discloses, in the third figure therein, specifically the fourth bristle cluster from the left side of the third figure therein (the first bristle cluster being only partially shown on the far left side of the third figure) a second length being a maximum length and defining a peak point, the lengths of the bristles continuously increasing from a first side to the peak point along the longitudinal axis and the lengths of the bristles of the second sections continuously decreasing from the peak point to a second side along the longitudinal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of RULLEN KOT GmbH, “Flat-Belt Brushes,” web page publicly available as early as January 23, 2020 (6 pages) for the bristle structure in Hubner et al. US 2020/0000012 A1 for greater planting accuracy.
Regarding (3)-(11), see the bristle cluster structure present in the third figure in RULLEN KOT GmbH, “Flat-Belt Brushes,” web page publicly available as early as January 23, 2020 (6 pages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of RULLEN KOT GmbH, “Flat-Belt Brushes,” web page publicly available as early as January 23, 2020 (6 pages) for the bristle structure in Hubner et al. US 2020/0000012 A1 for greater planting accuracy and for greater versatility in use and operation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. US 2020/0000012 A1 in view of RULLEN KOT GmbH, “Flat-Belt Brushes,” web page publicly available as early as January 23, 2020 (6 pages) as applied to claims 1-6, 12-14 and 16-20 above, and further in view of Marler, III et al. US 2020/0000017 A1.
 Hubner et al. US 2020/0000012 A1 disclose the brush belt as set forth supra, wherein projections are bristles disclosed as an alternative in paragraph [0057].
Claim 15 distinguishes over the combination in requiring wherein within each first bristle cluster, the second ends of the bristles define an arcuate surface, and within each second bristle cluster, the second ends of the bristles define an arcuate surface.
Marler, III et al. US 2020/0000017 A1 disclose an arcuate surface in Figure 3 thereof for a structure on a belt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific arcuate surface structure set forth supra of Marler, III et al. US 2020/0000017 A1 for the bristle structure in the combination for greater planting accuracy and for greater versatility in use and operation.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thiemke et al. US 2004/0134400 A1 disclose a seed slide for use in an agricultural seeding machine.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



December 16, 2022